DETAILED ACTION	
 This is the Office action based on the 16265305 application filed February 1, 2019, and in response to applicant’s argument/remark filed on November 14, 2022.  Claims 1-20 and 50-51 are currently pending and have been considered below. Claim 16 withdrawn from consideration.

 Notice of Pre-AIA  or AIA  Status
 The present application is being examined under the pre-AIA  first to invent provisions. 
 Claim Objections
Claim 1 objected to because of the following informalities:  the phrase “stacking the one or more layers of the negative resist dry film on an a wafer” appears to contain a typographical error.   For the purpose of examining it will be assumed that this term is “stacking the one or more layers of the negative resist dry film on a wafer”.  Appropriate correction is required.

 Claim Rejections - 35 USC § 112
 The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 51 rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
--Examiner is unable to find support for the limitation “The microfabrication method of claim 1 further comprising: stacking a second single layer of the negative resist dry film on the exposed first single layer of the negative resist dry film prior to the removing of the substrate from the first layer of the negative resist dry film; exposing the second single layer of the negative resist dry film by UV lithography at the angle of the UV laser light from the at least two directions with respect to a second surface of the second single layer of the negative resist dry film to obtain a second selected periodicity of second pores in the second single layer at the intersection of the UV laser light from the at least two directions; wherein when the first and second single layers of the negative resist dry film are stacked on the substrate, the exposing of the first and second single layers of the negative resist dry film is performed one single layer at a time”.  Applicant does not indicate any support for this feature in the specification.       Although the specification discloses exposing a stack of negative resist dry films simultaneously by using x-ray lithography in Fig. 9, it does not disclose the process described in claim 51.  See MPEP, 2173.05i.  For the purpose of examining it will be assumed that there is support for the above limitation.
Claim 2  rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, because they are directly or indirectly dependent on claim 51.  The feature described in claim 2 also does not have support in the specification in the context of claim 51, especially the feature of stacking rolls of negative photoresist dry films on substrates, exposing the films, then removing the substrates to form the freestanding unattached microfilter.

  Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 18-19 and 50-51 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jacobson (U.S. Pub. No. 20050263452), hereinafter “Jacobson”, in view of Chen et al. (U.S. Pub. No. 20100084747), hereinafter “Chen”, and Tringe et al. (U.S. Pub. No. 20120037591), hereinafter “Tringe”:
--Claims 1, 3: Jacobson teaches a method of fabricating a microfilter with precise sizes and shapes by using lithography ([0017]), wherein the microfilter is preferably a photosensitive polymer ([0026, 0031]), comprisingi) forming a silicon oxide layer on a silicon wafer ([0089], Fig. 12a-12g);ii) spin coating a photosensitive polyimide layer on the silicon oxide layer, then baking to cure the photosensitive polyimide layer ([0090]), wherein the photosensitive polyimide layer may be positive or negative ([0031, 0046, 0097]);iii) exposing the photosensitive polyimide layer to define a support structure layer [0091]);iv) spin coating a polyimide layer on the photosensitive polyimide layer, then baking to cure the polyimide polymer ([0092]);v) forming a mask layer and a photoresist layer over the polyimide polymer ([0092]), exposing the photoresist layer to define a pattern of pores, then develop the photoresist layer to form a pattern of pore openings [0093]);vi) etching the polyimide layer through the pore openings to form the pore layer for the microfilter ([0094]);vii) submerging the silicon wafer in a hydrofluoric acid bath, the hydrofluoric acid dissolves the silicon oxide layer and release the microfilter ([0095]).     However, in another embodiment Jacobson teaches that a microfilter may be fabricated by providing a supply of photosensitive film having a top side and a bottom side ([0098], Fig. 14), wherein the bottom side of the photosensitive film is embossed or precasted with a support structure ([0101]), the photosensitive film may be polyimide polymer ([0103]).exposing a top side of the film to UV light through a mask to define a pattern of pores in the film ([0046, 0098]);immersing the film in a solvent bath 134 to develop the patterns of pores, thereby forming the microfilter ([0046, 0099]).     Chen teaches that a formation and patterning of a photosensitive layer may be preferably performed by laminating a dry photosensitive polyimide layer on a wafer ([0046]).     Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made, in routine experimentations, to fabricate the microfilter in the invention of Jacobson by laminating the dry photosensitive polyimide film having the bottom side precasted with a support structure, as taught by Chen, on the silicon oxide layer on the silicon wafer, then exposing the top side of the film to UV light through a mask to define a pattern of pores in the film, immersing the film in a solvent bath  to develop the patterns of pores, then submerging the silicon wafer in a hydrofluoric acid bath to dissolve the silicon oxide layer, thereby releasing the microfilter because this would simplify the manufacturing process and save time and materials.            It is noted that the released microfilter would be freestanding and unattached.
       Jacobson fails to teach the exposing comprise using UV light from at least two directions at an angle.
       Tringe teaches that, when defining a pattern of pores in a photosensitive film of a microfilter, standard lithographic processes is difficult because of poor pore size uniformity and repeatability ([0006]). Instead, Tringe teaches to use a interferometric lithography technique, wherein the photosensitive film is exposed to at least two interferometrically-arranged lasers from at least two directions at an angle with respect to the surface of the photosensitive film to form a pattern of exposure areas at a period of A/2 sin Ɵ, where A is the wave length of the laser and Ɵ is the angle to the normal to the surface ([0046, 0055], Fig. 3, 17).
       Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use the method as taught by Tringe above to expose the photosensitive polyimide layer in the invention of Jacobson because Tringe teaches that this would improve pore size uniformity and repeatability, and also because this would immediately remove materials from the dry photosensitive film to form pores, thereby eliminating the photoresist development step.       Jacobson further teaches that the microfilter may be used to separate blood components, cells components ([0003-0004]). 
--Claims 18, 19, 50: Jacobson further teaches that the pores may be less than about 20 µm ([0023]), and the dry photosensitive polyimide film may have a thickness about 37 µm ([0103]) . It is noted that this overlaps the ranges recited in claim 18, 19 and 50.--Claim 51: It would also have been obvious to one of ordinary skill in the art at the time the invention was made, in routine experimentations, to form both the support structure and pore layer by laminating a dry photosensitive polyimide layer then patterning the dry photosensitive polyimide layer with the interferometric lithography technique as taught by Tringe because this would simplify manufacturing.--Claim 2: Jacobson further teaches the process of forming the microfilter may be by continuous feeding a roll of the pre-cast photosensitive film through an apparatus ([0048, 0098, 0101]), wherein a top side of the photosensitive film is exposed to a first UV light at a first imaging station ([0098]), then indexing the photosensitive film to a second imaging station and expose the photosensitive film to a second UV light, then developing the photosensitive film to form the pores ([0099]). Jacobson further teaches that a microfilter may be sized and shaped so that it can be placed inside a separator ([0032-0039, 0085-0088]).

Claims 4, 6-8, 11,14-15 and 17 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jacobson in view of Chen and Tringe as applied to claim 1 above, and further in view of Li et al. (U.S. PGPub. No. 20120107925), hereinafter “Li”:
--Claims 4, 6, 7, 8, 11: Jacobson as modified by Chen and Tringe teaches the invention as above. Jacobson further teaches that the microfilter may be used to separate blood components or cells components ([0003-0004]), such as separating blood cells from a plasma ([0012, 0022]), removing bacteria or a certain cells from a liquid ([0083]). Jacobson is silent about the type of cells to be separated.
       Li teaches that CTC may be separated from blood by using a filter having a plurality of pores ([0027], Fig. 13).
       Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use the microfilter in the invention of Jacobson to filter CTC from blood because Jacobson teaches that the microfilter may be used to separate blood components or cells components, such as separating blood cells from a plasma or a certain cells from a liquid but is silent about the type of cells to be separated, and Li teaches that CTC may be separated from blood by using such microfilter.
--Claim 14: Li further teaches that the filter may comprise parylene ([0095]).
--Claim 15, 17: Li further teaches that the filter is securely within a housing having an inlet and an outlet, wherein the cell components get trapped at the filter (Fig. 5A)

Claims 5-8 and 11-13 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jacobson in view of Chen and Tringe as applied to claim 1 above, and further in view of Schueler et al. (U.S. PGPub. No. 20030165852), hereinafter “Schueler”:
--Claims 5, 6, 7, 8, 11, 12, 13: Jacobson as modified by Chen and Tringe teaches the invention as above. Jacobson further teaches that the microfilter may be used to separate blood components or cells components ([0003-0004]), such as separating blood cells from a plasma ([0012, 0022]), removing bacteria or a certain cells from a liquid ([0083]). Jacobson is silent about the type of cells to be separated.
       Schueler teaches that fetal cells may be separated from a liquid medium by using a mesh screen having 74 pm pores ([0333]), wherein the fetal cells are analyzed using PCR ([0034-0041,0075]).
       Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use the microfilter in the invention of Jacobson to filter fetal blood cells because Jacobson teaches that the microfilter may be used to separate blood components or cells components, such as separating blood cells from a plasma or a certain cells from a liquid but is silent about the type of cells to be separated, and Schueler teaches that fetal blood cells may be separated from a liquid medium by using such mesh screen having pores with micrometer size.

Claims 4-11 and 20 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jacobson in view of Chen and Tringe as applied to claim 1 above, and further in view of Golkorn et al. (U.S. PGPub. No. 20110053152), hereinafter “Golkorn”:
--Claims 4, 5, 6, 7, 8, 9, 10, 11, 20: Jacobson as modified by Chen and Tringe teaches the invention as above.  Jacobson as modified by Chen and Tringe fail to teach using the microfilter to perform the function described in each of the above claims.
Golkorn teaches that CTCs may be isolated by a microfilter then measured and analyzed by staining mRNA expression level ([0010-0023]). 
       Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use the microfilter in the invention of Jacobson to isolate CTCs and measured and analyzed by staining mRNA expression level  because Golkorn teaches that the microfilter may be effectively used for such purpose. 
Response to Arguments
Applicant's arguments filed November 14, 2022 have been fully considered as follows:--Regarding Applicant’s argument that the cited prior arts do not teach the amended feature in claim 1, this argument is not persuasive.  Jacobson as modified by Chen and Tringe teaches this feature, as explained above.  It is noted that Jacobson clearly discloses a dry photosensitive film having a top side and a bottom side ([0098], Fig. 14), wherein the bottom side of the photosensitive film is embossed or precasted with a support structure ([0101]), wherein the photosensitive film may be polyimide polymer ([0103]).  One of skill in the art would be motivated to use this film instead of separately forming the support layer, the mask layer, the photoresist layer, and the pore layer as described in steps ii) – v) above to simplify the manufacturing process and lower cost.         It is further noted that to apply the dry film to the substrate one of skill in the art would use the laminating process described by Chen because Chen teaches that it would be effective.   One of skill in the art would also be motivated to use the interferometric lithography technique taught by Tringe because Tringe teaches that this would improve pore size uniformity and repeatability, and also because this would immediately remove materials from the dry photosensitive film to form pores, thereby eliminating the photoresist development step.--Regarding Applicant’s argument that the cited prior arts do not teach stacking the dry photosensitive film on a wafer, this argument is not persuasive.  Jacobson modified by Chen teaches this feature, as explained above.

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS PHAM whose telephone number is (571)270-7670.  The examiner can normally be reached on MTWThF10to7 EST.
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
         Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS T PHAM/Primary Examiner, Art Unit 1713